Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 2-93695, No. 33-58668, No. 333-26177, No. 333-81447, No. 333-83463, No. 333-39754, No. 333-116991, No. 333-130452, No. 33-137546, and No. 33-139856) ofGerber Scientific, Inc. of our report dated June 27, 2008 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/
